Citation Nr: 0608556	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-24 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the reduction in the rating assigned for the 
veteran's service-connected bilateral pes planus from 30 
percent to zero (0) percent, effective July 1, 2003, was 
proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




REMAND

The veteran served on active duty from April 1942 to 
September 1945.

The veteran has appealed the reduction in rating for service-
connected bilateral pes planus.  The RO reduced the veteran's 
rating from 30 to 0 percent, effective July 1, 2003, 
following a January 2003 VA compensation and pension (C&P) 
examination.  See April 2003 rating decision.  

VA's duty to assist requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  The medical 
examination must contain findings that address the specific 
diagnostic criteria.  Beverly v. Brown, 9 Vet. App. 402, 406 
(1996).  An examination must also consider the records of 
prior medical examinations and treatment in order to assure a 
fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  The veteran's representative has argued that the 
January 2003 VA compensation and pension (C&P) examination 
report is imperfect, as it was based upon episodic 
improvement, and was incomplete, in that the veteran was not 
examined by a specialist and was not examined out of his 
wheelchair.  See also March 2003 statement in support of 
claim; May 2003 Notice of Disagreement (NOD); May 2004 VA 
Form 9.  

The veteran contends that the April 2003 rating decision 
fails to show acquisition of podiatry treatment records from 
the VA Medical Center (VAMC) in West Palm Beach, Florida.  
The veteran reports being seen approximately two to three 
times per year, and also indicates that he has been 
prescribed orthotics.  See May 2003 NOD.  The VA records 
associated with the claims folder do not include podiatry 
treatment records.  Therefore, the RO should obtain complete 
VA records.

In addition, the RO should attempt to obtain private podiatry 
treatment records.  Attached to a June 2003 statement in 
support of claim was a treatment record from Dr. Hall.  This 
record indicates that a new patient visit was conducted in 
May 2003 for, among other things, an evaluation of the 
veteran's flat feet.  Dr. Hall examined the veteran's feet, 
diagnosed him with arthritic bunion and hammertoe deformities 
of the right foot, and indicated that he would follow up with 
the veteran in two months.  No other treatment records have 
been associated with the claims folder.  The RO should 
attempt to obtain any additional treatment records from Dr. 
Hall.  

The veteran is hereby notified that it is his responsibility 
to report for the examination, if scheduled, and to cooperate 
in the development of the case.  The consequences of a 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2005).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Obtain the veteran's complete 
podiatry treatment records from the VAMC 
in West Palm Beach, Florida.  

2.  Request authorization from the 
veteran for release of treatment records 
from Dr. Hall.  Once authorization is 
granted, obtain any additional treatment 
records and associate them with the 
claims folder.

3.  Schedule the veteran for an 
appropriate examination to determine the 
current severity of his service-connected 
bilateral pes planus.  The claims file 
should be made available to the examiner.  
All appropriate tests and studies should 
be accomplished, and all clinical 
findings should be reported in detail.

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 
 
